Citation Nr: 1045755	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-38 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1950 to July 1953.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO ) in Buffalo, New York, 
which declined to reopen a previously denied claim of service 
connection for PTSD.

In October 2010, the Veteran appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held at 
the Buffalo RO.  The hearing transcript is associated with the 
claims folder.

The issue of service connection for PTSD for review on the merits 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 2006 RO rating decision denied a claim of 
service connection for PTSD on the basis that the Veteran did not 
have a verified in service stressor. 

2.  Evidence of record since the July 2006 RO rating decision 
includes additional details regarding the circumstances of the 
Veteran's alleged stressors while serving in the Korean War 
which, when presumed true and viewed in light of the entire 
evidentiary record, constitutes new and material evidence.


CONCLUSIONS OF LAW

1.  The July 2006 RO rating decision, that denied a claim of 
service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the July 
2006 RO rating decision that denied a claim of service connection 
for PTSD; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for PTSD, which he alleges 
results from exposure to enemy fire while serving in the Korean 
War.  The RO's January 2008 rating decision found that new and 
material evidence had not been submitted to reopen a prior final 
denial.  In a Supplemental Statement of the Case dated May 2010, 
the RO appears to have reviewed the claim on the merits.  The 
Board is required to make its own independent determination as to 
whether the new and material standard applies and, if so, whether 
new and material evidence has been submitted to reopen a prior 
final denial.  See Barnett v. Brown, 83 F.3d 1380 (1996).

Historically, a July 2006 RO rating decision denied a claim of 
service connection for PTSD on the basis that the Veteran did not 
have a verified in service stressor.  The Veteran, who was 
provided notice of this decision and his appellate rights, did 
not timely appeal this decision.  See 38 C.F.R. § 20.302(a) (an 
NOD must filed within one year from the date of notice of 
decision).  That decision, therefore, is final.  38 U.S.C.A. 
§§ 7104, 7105.

However, the Veteran did submit a statement in March 2007 which 
the RO construed as a request to reopen the claim.  As a general 
rule, once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
However, if the claimant can thereafter present new and material 
evidence, then the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a).  See generally 66 
Fed. Reg. 45620 (Aug. 29, 2001).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence relied upon in reopening the claim must be 
both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishment 
of service connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 4th 
edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).

If the evidence shows that PTSD was diagnosed during service and 
the claimed stressor is related to that service, in the absence 
of clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(1).

For PTSD diagnosed after service, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of a claimed non-combat stressor.  Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).

However, effective July 13, 2010, VA revised its regulations to 
relax the evidentiary stressor verification requirements when a 
veteran was exposed to fear of hostile military or terrorist 
activity.  See 75 Fed. Reg. 39843 (July 13, 2010) (codified at 
38 C.F.R. § 3.304(f).  See also 75 Fed. Reg. 41092 (July 15, 
2010) (correcting the effective date of applicability of 
38 C.F.R. § 3.304(f) to July 13, 2010).  Under these revisions, 
if a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  Id.

Evidence before the RO in July 2006 included a copy of the 
Veteran's March 1951 Transfer Card from U.S. Army Hospital at 
Fort Dix to Walter Reed Hospital based upon his treatment for 
stenosis of the lacrimal passage, left lower lid.  Otherwise, the 
Veteran's remaining service treatment records (STRs) and service 
personnel records (SPRs) are presumed destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.

The postservice medical records included a September 2005 VA PTSD 
clinic note, which diagnosed the Veteran with PTSD related to 
"combat zone stressors."  The Veteran had reported coming under 
enemy fire approximately 3-4 times during supply transport duties 
in Korea, wherein he served from the Spring of 1951 to the Spring 
of 1953.  The Veteran further reported incidences during basic 
training involving racial segregation and being scared performing 
ammunition dump guarding duties during basic training.  

The Veteran's other statements of record included his 
recollection of visiting a doctor at a hospital in Pusan, Korea 
due to intrusive thoughts with sleep difficulties.  He states 
that, since he was close to being discharged, the examiner 
advised him to seek civilian treatment, which he did.  The 
Veteran did not provide any further details regarding his alleged 
PTSD stressors during service. 

Evidence of record since the July 2006 RO rating decision 
includes the Veteran's descriptions that, while serving with the 
47th Heavy Transportation Trucking Company stationed in Pusan, 
Korea from June 1951 to June 1953, he came under enemy fire and 
sniper fire while transporting goods near the North Korean 
border.  The Veteran described these individuals as being 
interested in the cargo being hauled rather than actually 
engaging in combat.  He further described driving trucks along 
dark mountain roads.  The Veteran referred to transporting dead 
soldiers stored in body bags.

Additional evidence includes a statement from the Veteran's 
former servicemate who recalls seeing the Veteran in Korea 
transporting soldiers from a processing center in Pusan to the 
Pusan Harbor.  

Research conducted by the RO includes very little historical 
information regarding the 47th Heavy Transportation Trucking 
Company from 1951 to 1953.  It is noted that heavy truck 
companies generally hauled heavy equipment, such as tanks, from 
the port to the front lines of battle.  An individual from the 
Korean War Project (KWP) indicates that Pusan was a "far reach" 
from the battle lines in the fall of 1951 but, that from March to 
October 1951. the battle line extended from south of Seoul in the 
Taegu region to the 37th parallel along Line Kansas which is now 
referred to as the demilitarized zone (DMZ).  It is further noted 
that Communist Guerillas were present "all over the South" so 
that different Corps groups had to retain troops to deal with the 
insurgents.

The Board finds that the newly submitted evidence, when presumed 
true and viewed in light of the entire evidentiary record, 
provides a "more complete picture of the circumstances" 
involving the Veteran's alleged PTSD stressors in service which 
warrants reopening the claim for review on the merits.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In this respect, the 
Veteran describes coming under enemy fire and sniper attacks 
while transporting supplies from Pusan to the DMZ area, and 
research provided by the KWP indicates that guerilla insurgents 
were present in the Veteran's area of duties from March to 
October 1951.  The claim, therefore, is reopened.

As addressed in the remand below, an adjudication of the PTSD 
claim on the merits is deferred pending further development.


ORDER

The claim of service connection for PTSD is reopened.  To this 
extent only, the claim is granted.


REMAND

As held above, the Board has determined that the Veteran's claim 
warrants a reopening based upon additional stressor details added 
to the record since the last final decision in July 2006.

The Board notes that, in order for VA to attempt to verify a 
claimed in-service stressor, the veteran must provide at a 
minimum (1) a stressor that can be documented; (2) the location 
where the incident took place; (3) the approximate date within a 
two-month period of the incident; and (4) the unit of assignment 
at the time the stressful event occurred.  M21-1MR, Part IV, 
Subpart ii, 1.D.14.d.  The Veteran was notified of this fact 
August 2007.

Notwithstanding multiple statements, a hearing before the RO and 
a hearing before the Board, the Veteran has not provided enough 
specific information to allow research that could potentially 
confirm his alleged stressors.  On review of the record, the 
Board finds that further attempts to obtain details from the 
Veteran on these events for verification purposes would be 
futile.

However, as noted above, effective July 13, 2010, VA revised its 
regulations to relax the evidentiary stressor verification 
requirements when a veteran was exposed to fear of hostile 
military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 
2010) (codified at 38 C.F.R. § 3.304(f).  As the Veteran alleges 
coming under communist insurgent enemy fire in a combat zone in 
Korea, it appears to the Board that his allegations meet the 
criteria for experiencing fear of hostile military or terrorist 
activity.  At his hearing, he described his feelings of fear.  
Hearing transcript, pages 6-7.  Thus, the new regulations warrant 
providing the Veteran a VA examination to confirm whether the 
claimed stressors are adequate to support a diagnosis of PTSD 
and, if so, whether the Veteran's symptoms are related to the 
claimed stressors.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for an examination 
to determine the current extent, nature and 
etiology of his PTSD.  The claims file must 
be made available to the examiner and the 
examiner should indicate review of these 
items in the examination report.  Following 
examination and review of the claims folder, 
the VA examiner is asked to opine as to 
whether it is at least as likely as not 
(fifty percent or greater) that:

   i) the Veteran experienced, witnessed, or 
was confronted by an event or circumstance 
that involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the Veteran or others, and the 
Veteran's response to that event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror;

   ii) that the claimed stressor is adequate 
to support a diagnosis of PTSD; and

   iii) that the Veteran's symptoms are 
related to the claimed stressor.

If the examiner diagnoses an acquired 
psychiatric disorder other than PTSD, the 
examiner should also indicate whether it is 
at least as likely as not (fifty percent or 
greater) that such disorder had onset during 
service and/or is causally related to 
event(s) in service.

Any testing deemed necessary should be 
performed and a complete rationale for all 
opinions should be provided.  If any opinion 
is unable to be provided, the examiner should 
so state and provide reasons why such an 
opinion cannot be given.

2.  Upon completion of the above, 
readjudicate the claim, including with 
consideration of Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health 
disability claim includes any mental 
disability that may reasonably be encompassed 
by the claimant's description of the claim, 
reported symptoms, and the other information 
of record), as applicable.  If any benefit 
sought on appeal remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


